Funds Available for Payment of Natural Resource Damages
Under the Oil Pollution Act of 1990
T he P resident, acting through the D epartm ent of T ransportation, is authorized to use the O il Spill
L iability T ru st F und to pay the claim s o f Natural R esource T rustees for uncom pensated natural
resource dam ages in accordance with section 1013 o f the Oil P ollution A ct o f 1990, w ithout the
need fo r fu rth er en actm ent o f appropriations.

September 25, 1997
M e m o r a n d u m O p in io n f o r t h e A s s i s t a n t A t t o r n e y G e n e r a l
C iv il D iv is io n

This responds to your memorandum of May 28, 1997, requesting this Office
to resolve a dispute among several federal departments concerning section 1012
of the Oil Pollution Act of 1990, Pub. L. No. 101-380, 104 Stat. 484, 498 (codi­
fied at 33 U.S.C. §§2701-2761 (1994)) (“ O PA ” or “ the Act” ).1 We conclude
that the President, acting through the Department of Transportation, is authorized
to use the Oil Spill Liability Trust Fund ( “ Fund” ) under section 1012(a)(4) of
OPA to pay the claims of Natural Resource Trustees for uncompensated natural
resource damages in accordance with section 1013 of OPA, without the need for
further appropriation.
I. BACKGROUND
A,
OPA established a comprehensive regulatory framework for a coordinated inter­
governmental response to oil spills that threaten U.S. resources or occur on or
near U.S. navigable waters. See 33 U.S.C. §§2701-2761. A key component of
the Act is its provision for the designation o f federal, state, tribal, and foreign
natural resource trustees (“ Trustees” ) who have authority to recover damages for
injury to, destruction of, loss of, o r loss of the use of natural resources under
their trusteeship, including the reasonable costs of assessing the damage. Id.
§§ 2702(b)(2)(A), 2706(b).2 OPA further provides that the functions of Trustees
are to assess natural resource damages and to develop and implement plans for
1 Because this dispute is between execuuve branch departments, and its resolution will affect the position taken
by the Department o f Justice in litigation, it is appropriate for resolution by this office See Exec Order No 12146,
3 C .F R . 409 (1980), reprinted in 28 U.SC § 5 0 9 note (1994), 28 C F.R § 0 2 5 (1996) The positions asserted
by the several involved departments are discussed in Section I B, infra
2See also 33 U.S C § 2701(20) (1994), which provides.
‘natural resources’ includes land, fish, wildlife, biota, air, water, ground water, dnnking water supplies,
and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled
by the United States (including the resources o f the exclusive econom ic zone), any State or local government
or Indian tn b e, or any foreign government

188

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

the restoration, rehabilitation, replacement, or acquisition of the equivalent, of the
natural resources under their trusteeship. Id. § 2706(c).
The party found responsible for a spill (“ responsible party,” see id. §2701(32))
is liable for removal costs and damages specified in the Act. Id. § 2702(b)(1)(2). Among the damages specified are “ natural resource damages.” The Act fur­
ther provides that only Trustees, the statutory custodians of the affected natural
resources, may recover natural resource damages from a responsible party, either
by settlement or litigation. Id. § 2702(b)(2)(A).
Section 1013 of OPA provides the procedural framework for the presentation
and processing of claims for removal costs or damages. 33 U.S.C. §2713. After
preparing an assessment of damages, claimants must, in general, first present their
claims for removal costs and damages to the responsible party for consideration
of settlement. If the claim is not settled within 90 days after presentment, the
claimant may either sue the responsible party in court or “ present the claim to
the [Oil Spill Liability Trust] Fund.” Id. § 2713(a), (c)(2). The presentation and
disposition of claims against the Fund pursuant to section 1013 is governed by
detailed regulations and is subject to administrative adjudication. Id. § 2713(e);
33 C.F.R. pt. 136 (1996). In pursuing a claim against the Fund, “ [t]he claimant
bears the burden of providing all evidence, information, and documentation
deemed necessary by the Director, NPFC [National Pollution Funds Center], to
support the claim.” Id. § 136.105(a). Among other information, the written claim
must include a description of the oil spill and “ the nature and extent of the impact
of the incident” on the claimant; a statement of damages claimed; “ [a]n expla­
nation of how and when the [claimed] damages were caused” and what steps
were taken to mitigate those damages; supporting evidence; a list of relevant wit­
nesses to the incident and the damages, with a description of each witness’s rel­
evant knowledge; information confirming that the claim was first submitted to
the responsible party; and any other information deemed relevant by the National
Pollution Funds Center ( “ NPFC” ) of the U.S. Coast Guard. Id. § 136.105.
OPA provides that the Oil Spill Liability Trust Fund is “ available to the Presi­
dent” for designated categories of payments. 33 U.S.C. § 2712(a). The Fund,
originally created in 1986 as a separate account within the Treasury, has been
funded by a flve-cent per barrel fee on domestic and imported oil, by civil and
criminal penalties, and by other cost recoveries.3 It is administered by the NPFC
under the authority of the Secretary of Transportation. Section 1012(a) of OPA
authorizes five separate uses of the Fund, of which the following two lie at the
heart of this dispute:
The Fund shall be available to the President for—
3 See section 8033(a) o f the Omnibus Budget Reconciliation Act o f 1986, Pub. L No. 99-509, 100 Stat. 1874,
1959-62 (codified at 26 U.S.C §9509(a) (1994)), 26 U.S C. §461 l( a H c ) (1994); id §9509(b)(2), (5) (1994)

189

Opinions of the Office o f Legal Counsel in Volume 21

(2)
the payment of costs incurred by Federal, State, or Indian
tribe trustees in carrying out their functions under section 2706 of
this title for assessing natural resource damages and for developing
and implementing plans for the restoration, rehabilitation, replace­
ment, or acquisition of the equivalent o f damaged resources deter­
mined by the President to be consistent with the National Contin­
gency Plan; [and]

(4)
the payment of claims in accordance with section 2713 [sec­
tion 1013 of OPA] of this title for uncompensated removal costs
determined by the President to be consistent with the National
Contingency Plan or uncompen-sated damages.
33 U.S.C. § 2712(a)(2), (4).
For most of the purposes authorized by section 1012 — including the payment
under section 1012(a)(2) of “ costs incurred” by domestic Trustees in carrying
out their functions under section 1006 of OPA — payments may be made from
the Fund “ only as provided in annual appropriation Acts.” 33 U.S.C. § 2752(a)
(1994 & Supp. Ill 1997). Several specified categories of payments, however, may
be made directly out of the Fund without the need for further appropriation by
Congress. One of those excepted categories is the payment of claims pursuant
to section 1012(a)(4), which authorizes the payment of claims in accordance with
section 1013. See OPA § 6002(b), 33 U.S.C. § 2752(b).
The President has delegated, by Executive Order, the functions vested in him
respecting management and use o f the Fund. Exec. Order No. 12777, 3 C.F.R.
351 (1992) (“ Exec. Order” ). His functions regarding the payment of removal
costs and claims under section 1012(a)(1), (3), and (4) have been delegated to
the Secretary o f Transportation (“ the Department in which the Coast Guard is
operating” ). Exec. Order § 7(a)(1)(A), 3 C.F.R. at 357. His functions respecting
the paym ent of “ costs incurred” under section 1012(a)(2), on the other hand,
have been delegated “ to the Federal trustees designated in the [National Contin­
gency Plan].” Id. § 7(a)(2), 3 C.F.R. at 357.
B.
As summarized in your memorandum, the Department of Transportation
( “ D O T” ) 4 contends that payments from the Fund to federal, state, and Indian
tribe Trustees for natural resource damages may only be made under the provi­
4 Except where otherwise specified, we refer collectively herein to the Department of Transportation, the Coast
Guard, and the National Pollution Funds Center as “ D O T.”

190

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

sions of section 1012(a)(2), and thus require an annual appropriation before they
can be made. On the other hand, the Federal agencies designated as Trustees —
including the National Oceanic and Atmospheric Administration ( “ NOAA” ) of
the Department of Commerce, the Department of the Interior, and the Department
of Defense — assert that such damages may be compensated, as appropriate, either
as a “ cost incurred” under section 1012(a)(2), or as a claim for “ uncompensated
damages” under section 1012(a)(4). Payment under section 1012(a)(2) requires
an annual appropriation, while payment under section 1012(a)(4) o f a claim, estab­
lished in accordance with section 1013, does not.
Before reaching its current position on Trustee access to the Fund, the Coast
Guard issued an “ interim rule” governing the filing of claims authorized to be
presented against the Fund under section 1013 of OPA. See Claims under the
Oil Pollution Act of 1990, 57 Fed. Reg. 36,314 (1992) (codified at 33 C.F.R.
pt. 136 (1996)). With respect to claims against the Fund for natural resource dam­
ages, the Coast Guard regulations provide in relevant part: “Authorized claimants.
(a) Claims for uncompensated natural resource damages may be presented by an
appropriate natural resources trustee.” 33 C.F.R. § 136.207(a). Thus, the interim
regulations characterize natural resource Trustees as “ authorized claimants” for
purposes of filing claims against the Fund pursuant to section 1013. The rule
goes on to provide detailed requirements for a Trustee’s natural resource damages
claims against the Fund, including specific requirements for submitting “ the
assessment and restoration plans which form the basis of the claim,” id.
§ 136.209(a).
Although the interim rule suggests that Trustees may pursue claims against the
Fund for natural resource damages, the preamble to the rule explains that it is
“ an interim measure needed primarily to explain how eligible claimants may file
a claim against the [Fund],” and that “ a more comprehensive rule may be devel­
oped and published for public comment.” 57 Fed. Reg. at 36,314. The preamble
to the rule further explains:
Legal issues concerning whether, under section 1013, Federal,
State or Indian tribe trustees can claim against the Fund for natural
resources damages and whether Federal agencies can claim against
the Fund for any costs or damages have been raised. These issues
are presently under review. This interim rule does not resolve these
issues and leaves the matter open for future decision.
Id. at 36,315. Accordingly, little guidance can be taken from the only imple­

menting regulations promulgated to date.
In an attempt to resolve the question left open by the interim rule, in December
of 1993, the Coast Guard asked the Comptroller General for an opinion addressing
whether Trustees could present claims against the Fund under section 1012(a)(4).
191

Opinions of the Office o f Legal Counsel in Volume 21

In response, the Comptroller General issued an opinion concluding that “ natural
resources trustees may be reimbursed from the Fund for costs incurred for damage
assessments and the development and implementation of restoration plans only
under section 1012(a)(2) of the [OPA], subject to the annual appropriations pro­
cess. Section 1012(a)(4) o f OPA is not available to natural resources trustees for
claims for damages.” M atter of U.S. Coast G u ard— O il Spill Liability Trust Fund,
B—255979, 1995 WL 632510, at *1 (C.G. Oct. 30, 1995) ( “ CG Op.” ).5
The Coast Guard then sent letters to federal and other Trustees stating that the
Comptroller General’s opinion precluded the Coast Guard from entertaining
Trustee claims against the Fund under section 1012(a). The Coast Guard stated
in one such letter:
As a consequence of the Comptroller General’s decision, the
Trustees can no longer rely upon OPA’s claims process as a backup
should responsible parties be unavailable to pay for natural resource
damages resulting from their oil spills. And, the National Pollution
Funds Center has no choice but to return all natural resource dam­
age claims to their submitters without adjudication. Those claims
held in abeyance pending the Comptroller General’s decision will
be returned shortly under a separate cover.6
Subsequently, the Coast Guard has declined to entertain section 1013 claims
against the Fund made by Trustees seeking compensation for natural resource
damages. The Coast Guard’s rejection of such claims is presently being contested
in litigation brought by State Trustees who have been denied their claims against
the Fund. See New York v. Oil S pill Liability Trust Fund, No. 96 Civ. 1951
(E.D.N.Y. filed Apr. 24, 1996); W etherell v. National Pollution Funds Center,
No. 4:96CV517/MP (N.D. Fla. filed Dec. 6, 1996). You seek resolution of the
inter-agency dispute over the proper interpretation of section 1012’s provisions
for allowable payments from the Fund in order to formulate the legal position
of the United States in the litigation involving Trustees’ access to the Fund.
n . ANALYSIS
A.
The starting point for resolving disputes concerning the interpretation of a
statute is, of course, the text of the statute itself. See United States v. Ron Pair
5 A lthough the opinions and legal interpretations o f the Comptroller General often provide helpful guidance on
appropriation matters, they are not binding upon departments or agencies of the executive branch. See Bowsher
v Syrmr, 478 U.S. 714, 727-32 (1986)
6 Letter for Ms Debra Preble, from Daniel F Sheehan, Director, National Pollution Funds Center, Re. Natural
Resource Damage Claims at 1 (Dec 21, 1995)

192

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

Enterprises, Inc. 489 U.S. 235, 241 (1989). Here, the text of the statute seems
plainly to authorize natural resource trustees to pursue claims for natural resource
damages and to recover directly from the Fund, without requiring a separate appro­
priation, where they have established a valid claim under section 1013 of the
Act. Section 1012(a)(4) of the Act authorizes “ the payment of claims in accord­
ance with section [1013 of the Act] for uncompensated . . . damages,” 33 U.S.C.
§ 2712(a)(4), and section 6002 of the Act provides that a separate appropriation
is not required for payments made pursuant to section 1012(a)(4), see 33 U.S.C.
§2752. A “ claim ” is defined to include a written request for payment “ for com­
pensation for damages,” id. §2701(3), and, in turn, a “ ‘claimant’ means any
person or government who presents a claim for compensation” under the Act,
id. §2701(4) (emphasis added).7 Finally, the term “ damages” is defined to
include damages to “ natural resources, including the reasonable costs of assessing
the damage, which shall be recoverable by a United States trustee, a State trustee,
an Indian tribe trustee, o r a foreign trustee.” Id. §§2701(5), 2702(b)(2)(A)
(emphasis added).

Congress expressly authorized a claimant under section 1013 to present a claim
to the Fund in three separate provisions: once in section 1013(c), once in section
1013(d), and once again in section 1012(a)(4). None of those provisions indicate,
or in any way suggest, that Trustees are excluded from the category of claimants
to which they apply. Nor is there any ambiguity as to which provision of section
1012 governs the payment of such claims. Section 1012(a)(4) expressly governs
“ the payment of claims in accordance with section [1 0 1 3 ]” (emphasis added),
whereas section 1012(a)(2) makes no reference to the section 1013 claims proce­
dure.
The various provisions authorizing payments from the Fund under section 1012,
moreover, were drawn with considerable precision. For example, Congress speci­
fied that only costs incurred by “ Federal, State, or Indian tribe trustees” — but
not foreign trustees — could be paid pursuant to section 1012(a)(2). Had the
congressional drafters similarly intended to exclude Trustees from the class of
claimants eligible to receive payments on their claims under section 1012(a)(4) —
a class that would naturally encompass Trustees under the straightforward defini­
tions of the statute — it seems unlikely that they would have left such a significant
exclusion to be inferred. Rather, the exclusion of Trustees’ claims could have
been readily and unambiguously achieved by inserting a single phrase in sub­
section (a)(4) — by selectively authorizing, for example, “ (4) the payment of
claims, other than payments otherwise authorized under subparagraph (a)(2) of
this section , in accordance with section 2713 of this title.” Congress refrained,
however, from drawing any such distinction.
7 It does not appear to be in dispute that OPA’s definition o f “ claimant” includes Trustees who present a claim
for natural resource damages compensation under section 1013 o f the Act

193

Opinions o f the Office o f Legal Counsel in Volume 21

The text of OPA, accordingly, seems clearly to provide that the Fund may be
used to pay the claims of Trustees, pursuant to the provisions of sections
1012(a)(4) and 1013, without the requirement for annual appropriations.

B.
DOT interprets the relevant provisions of OPA in a different manner. DOT
asserts that, because section 1012(a)(2) of OPA separately authorizes Fund pay­
ments to Trustees for “ costs incurred,” and because such costs overlap to a large
extent with the removal costs and uncompensated damages that may form the
basis of a claim under section 1012(a)(4), there is a conflict or inconsistency
between the two provisions if the latter also applies to Trustees. This asserted
inconsistency derives from the related provisions of section 6002, 33 U.S.C.
§2752, which make “ costs incurred” payments under section 1012(a)(2) contin­
gent on further appropriations, whereas the payment of perfected claims under
section 1012(a)(4) may be paid directly from the Fund without more. In essence,
DOT contends that Congress could not have intended to exempt Fund payments
to Trustees under subsection (a)(4) from the fiscal discipline of the annual appro­
priations requirement that applies to payments for their costs incurred under sub­
section (a)(2).

.

1

DOT first argues that section 1012(a)(4)’s explicit provision for use of the Fund
to pay claims presented by Trustees and other claimants pursuant to section 1013
must give way to principles of appropriations law applied in rulings of the Comp­
troller General. Letter for Mr. Charles A. Bowsher, Comptroller General, from
Adm. J. W. Kime, Commandant, U.S. Coast Guard at 3 (Dec. 6, 1993) (“ Coast
Guard Ltr.” ). Invoking the analysis used by the Comptroller General in his 1995
ruling in this dispute, DOT likens the payment authorization of section 1012(a)(4)
to a general appropriation which cannot be used to fund payments covered by
a more specific appropriation, in the form of section 1012(a)(2)’s provision for
payment of costs incurred by Trustees. Coast Guard Ltr. at 2. Specifically, DOT
relies upon the following principle o f statutory construction applied by the Comp­
troller General in his opinion on access to the Fund:
Where there is a seeming conflict between a general provision and
a specific provision and the general provision is broad enough to
include the subject to which the specific provision relates, the spe­
cific provision should be regarded as an exception to the general
provision so that both may be given effect, the general applying
only where the specific provision is inapplicable.
194

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f J990

CG Op. at 4 (quoting B-163375, 1971 WL 5205 (C.G. Sept. 2, 1971)).
Initially, we note that the specific/general principle relied upon by DOT is but
a canon of statutory construction, which, like other such rules, must yield to supe­
rior evidence of legislative intent. See Connecticut N a t’I Bank v. Germain, 503
U.S. 249, 253 (1992); Rubin v. United States, 449 U.S. 424, 430 (1981). Here,
not only the plain meaning of the statute, but other indicia of statutory intent
counsel against the construction proposed by DOT. The principal basis preferred
by DOT for precluding federal, state, and Indian tribe trustees from recovering
pursuant to section 1012(a)(4), for example, is that they are expressly entitled
to recover costs incurred pursuant to section 1012(a)(2). That section, however,
by its own terms does not apply to foreign trustees, and thus, under DOT’s rea­
soning, foreign trustees may still recover under section 1012(a)(4), without the
discipline of a further appropriation. It seems highly improbable, however, that
Congress intended to provide foreign trustees more liberal access to the Fund than
it provided to domestic trustees.
The most fundamental difficulty with DOT’s argument, however, concerns its
critical premise: we do not find an irreconcilable conflict or inconsistency, see
CG Op. at 4, between the payment provisions of subsections (a)(2) and (a)(4),
even taking into account their relationship with the appropriations provisions of
section 6002 o f the Act. Absent such a conflict or inconsistency, or other compel­
ling indicia of contrary congressional intent, there is no need or justification to
depart from a straightforward application o f the statutory text.
Although compensable “ costs incurred” under subsection (a)(2) concededly
overlap to a large extent with the “ uncompensated damages” ttiat may be claimed
under subsection (a)(4),8 there are a number of important distinctions between
the two payment provisions. First, the Trustees’ access to the Fund under section
1012(a)(4) is specifically limited to those claims that have been pursued “ in
accordance with section [1013].” That section requires claimants to first present
their claims to the responsible party and to wait at least 90 days before submitting
a claim to the Fund in order to provide reasonable opportunity for settlement.
33 U.S.C. § 2713(a), (c). Moreover, the payment of claims under section 1013
is subject to detailed regulations governing the presentation, filing, processing,
settlement, and adjudication of such claims. Id. § 2713(e); 33 C.F.R. pt. 136. Those
regulatory requirements include, inter alia, the preparation and presentation of the
often costly assessment and restoration plans which form the basis of the claim;
a description o f damages claimed by category; documented costs and cost esti­
mates for the plan; evidence relating to the spill and the damages; witness lists
and descriptions of their knowledge of the incident; certification of the accuracy
of claims submitted to the Fund; and certification as to whether the assessment
was conducted in accordance with applicable provisions of the natural resources
damage assessment regulations. Id. §§ 136.105, 136.209. Only if the NPFC deter­
8 For purposes o f this opinion, we need not decide whether the overlap is complete or only partial.

195

Opinions o f the Office o f Legal Counsel in Volume 21

mines, after review of the claim, that the claimant has carried its burden of “ pro­
viding all evidence, information, and documentation deemed necessary . . . to
support the claim ” is the claimant entitled to payment. Id. § 136.105(a).9
Consequently, a Trustee’s claim that has been prepared and documented
(including assessment of damages), presented for settlement to the responsible
party, and otherwise perfected in accordance with section 1013’s procedures
cannot be equated with a direct application for costs incurred under subsection
(a)(2).10 Unlike claims presented under subsection (a)(4), a Trustee seeking pay­
ment under subsection (a)(2) need not first present a claim to a responsible party
in order to allow the opportunity for settlement. Nor are subsection (a)(2) payment
requests governed by 33 C.F.R. pt. 136’s detailed evidentiary and adjudication
requirements, which in terms apply only to “ claims authorized to be presented
to the [Fund] under section 1013 of [OPA].” 33 C.F.R § 136.1(a)(1) (1996)
(emphasis added). These requirements, moreover, are important to the overall
enforcement scheme established under OPA. The 90-day waiting period, for
example, was designed to encourage settlement.11 Similarly, the evidentiary and
adjudicatory provisions set forth in the regulations governing claims presented
to the Fund promote Fiscal discipline.12
In sum, the submission of a subsection (a)(4) claim to the NPFC by a Trustee
differs in significant respects from a request for payment under subsection (a)(2).
Accordingly, we find no irreconcilable conflict between the provision for these
two categories o f payments to Trustees.

9 For a case illustrating the application of the 33 C F R pt. 136 regulatory requirements for presentment of a
claim under section 1013, see Johnson v Colonial Pipeline Co., 830 F. Supp 309, 311 (E D Va. 1993) (property
ow ner’s claim for oil spill damages held inadequate for compliance with the Coast Guard’s 33 C F R pt 136 claims
regulations and section 1013 requirements, “ (t]he need for specificity in OPA claims is underscored by the [Coast
Guard] regulations
for filing such claims against the OPA Fund.” ).
J0This basic distinction between the payment o f costs outside the claims procedure and the payment of claims
perfected pursuant to section 1013 was recognized in OPA’s legislative history. Thus, the House Report characterized
the kind o f cost reimbursement that could be obtained outside the claims procedure as “ direct uses . . which
can be paid from the Fund prior to the presentment and payment o f a claim under section 104 of this Act " H R
Rep No. 101-242, pt. 2, at 64 (1989) The Senate Report also recognized this distinction between the tw o modes
o f payments from the Fund. See S. Rep No 101-94, at 10 (1989), reprinted in 1990 U S C C A N 722, 731
11 As recognized by the Eleventh Circuit in Boca Ciega Hotel, Inc v. Bouchard Transp. Co., 51 F 3 d 235 (1 Ith
Cir 1995), a key purpose o f O PA ’s section 1013 claims procedure — and, in particular, the 90-day waiting penod —
“ was to temper the A ct’s increased liability with a congressional desire to encourage settlement and avoid litigation ”
Id at 238-39. A ccord Johnson, 830 F. Supp. at 310-11 (“ The purpose of the claim presentation procedure is to
promote settlement and avoid litigation ” ).
12 W e acknowledge that payments authorized under section 1012(a)(2) are also subject to certain statutory and
regulatory requirements, notably the requirement that actions be taken in a manner “ consistent with the National
Contingency Plan.” 33 U S C. § 2712(a)(2), see also 15 C.F R. pi. 990 (1996) (NOAA regulations governing natural
resource dam age assessments as required by section 1006(e)(1) of O PA, 33 U S.C § 2706(e)(1)) These requirements
cannot, however, be equated with the mandatory claim s exhaustion requirements o f section 1013 or the prerequisites
for the presentation, proof, and successful adjudication of a claim under the Coast G uard’s 33 C F R pt 136 regula­
tions.

196

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

2.
In a related argument, DOT and the Comptroller General’s opinion assert that
allowing Fund payments to Trustees under section 1012(a)(4) would effectively
render meaningless the provision for payment of their “ costs incurred” under
section 1012(a)(2). CG Op. at 4—5. By this reasoning, Trustees would invariably
bypass the subsection (a)(2) mechanism in favor of the claims provision of sub­
section (a)(4) because the latter allows the direct payment of damages without
the need for further congressional appropriation. This argument is premised on
the interpretive canon providing that a statute should not be interpreted in a way
that renders portions of it meaningless or ineffective. See Department o f Revenue
v. ACF Industries, Inc., 510 U.S. 332, 340-41 (1994).
DOT and the Comptroller General, however, have failed to demonstrate that
subsection (a)(2) would be rendered meaningless if Trustees were permitted access
to the Fund under subsection (a)(4). Before pursuing a claim under section 1013,
for example, a claimant must generally present the claim to the responsible party
and wait the required 90 days. When submitted, moreover, the claim must be
supported by extensive assessment and documentation of the nature and extent
of costs and damages, accompanied by certification of the accuracy and integrity
of the claim as presented. See 33 C.F.R. §§ 136.105 to 136.113, 136.209. Payment
o f the claim must then await NPFC review, evaluation, and adjudication.
Congress might well have contemplated occasions when Trustees would be
better served by seeking payments under subsection (a)(2), rather than comply
with these substantial requirements applicable to claims under subsection (a)(4),
even though payment under subsection (a)(2) would require a congressional appro­
priation. For example, a Trustee with limited resources might find it preferable
to obtain payment for at least a portion of its allowable costs under subsection
(a)(2) rather than complying with the procedural requirements for the presentation
and adjudication of a claim against the Fund under section 1012(a)(4). Addition­
ally, if a Trustee’s claim is denied by the NPFC under subsection (a)(4) — due
to noncompliance with the 33 C.F.R. pt. 136 procedural requirements, for
example, see 33 C.F.R. § 136.105(a) — it could have a basis for pursuing those
portions of its claim that constitute costs incurred under the provisions of sub­
section (a)(2). Indeed, if Congress were to make available a significant portion
of the Fund for payments under subsection (a)(2) in an annual appropriations act,
see 33 U.S.C. § 2752(a), it seems unlikely that eligible Trustees would bother
to pursue payment under sections 1012(a)(4) and 1013 for costs otherwise recover­
able under subsection (a)(2) pursuant to the appropriation.
Accordingly, we cannot conclude that the reading of the Act proposed by DOT
is necessary to avoid rendering subsection (a)(2) meaningless.
197

Opinions o f the O ffice o f Legal Counsel m Volume 21

3.
DOT also argues that the legislative history of OPA supports its understanding
of the Trustees’ access to the Fund. Memorandum for the Commander, National
Pollution Funds Center, from Chief, General Law Division, U.S. Coast Guard at
4 (Oct. 27, 1992); see also CG Op. at 4. The pertinent legislative history, however,
fails to provide persuasive support for DOT’s position. The limited evidence of
congressional intent that is available suggests that Congress intended to permit
Trustees to obtain compensation directly from the Fund for natural resource dam­
ages under section 1013 of the Act. Moreover, given the great significance of
a conclusion that Trustees may not obtain such compensation, the very paucity
of evidence supporting the DOT construction of the statute, standing alone, casts
doubt on that construction.
Because the provision excluding the payment of claims pursuant to section
1012(a)(4) from the annual appropriations requirement was first introduced as part
of the Conference substitute version of the bill, our review of the legislative his­
tory must focus on the Conference Report and subsequent debate.13 In describing
section 1012(a)(4), the OPA Conference Report stated that “ amounts are available
under category (4), without further appropriation, to p a y uncompensated claims
in accordance with section 1013." H.R. Conf. Rep. No. 101-653, at 114 (1990),
reprinted in 1990 U.S.C.C.A.N. 779, 792 ( “ Conference Report” ) (emphasis
added). In differentiating the uses o f the Fund authorized under subsections (a)(1)
through (3) of section 1012, which were made subject to appropriations, the Con­
ference Report stressed that “ [t]hese amounts may be obligated by the Federal
official or officials designated under the regulations authorized in subsection (c),
and are not necessarily subject to the claims procedures in section 1013.” Id.

at 113, reprinted in 1990 U.S.C.C.A.N. at 792. (emphasis added). Thus, the Con­
ferees recognized the distinguishing characteristic warranting payment of claims
under section 1012(a)(4) without a requirement for further appropriation — i.e.,
such payments were predicated on prior compliance with the section 1013 claims
procedure.
The Conference Report also contained a separate explanation of the section 1013
claims procedure and how it was adopted by the Conference. Id. at 117, reprinted
in 1990 U.S.C.C.A.N. at 795. The explanation states, “ [i]f full compensation is
not available to settle a claim presented in accordance with this section, a claim
for uncompensated removal costs and damages may be presented to the Fund.”
Id. This explanation contains no suggestion that a claim for damages presented
13 It should also be noted, however, that the legislative history preceding the Conference Report is consistent
with the view that Congress intended that Trustees should be able to receive compensation from the Fund pursuant
to the section 1013 claim s process See, e g , S R ep No 101-94, at 10 (1989), reprinted in 1990 U .S C .C A N
722, 731 ( “ the Fund is to assure prompi access to sufficient sums to pay all removal costs and restoration o f
natural resource dam ages” ) (emphasis added); H .R. Rep. No 101-242, pt 2, at 35 (explaining that “ all claimants,
whether governmental or individual,” would be ab le to submit their claims to the Fund following exhaustion of
the settlement provisions and “ recover in full for a broad list o f clearly spelled out damages” )

198

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

to the Fund by Trustees would be treated any differently than one presented by
any other claimant. Given the fact that Trustees are the only claimants able to
assert natural resource damages claims under section 1013, and given that prompt
compensation for natural resource damages was a paramount concern of the legis­
lation, it would be surprising for the Conferees to use such unqualified language
if they intended to bar Trustees from obtaining compensation from the Fund on
their claims unless an annual appropriation was enacted.
Additionally, the floor debates on the Conference Report reflect the fundamental
objective that the Fund “ should be available for prompt, adequate compensation
to oilspill victims without having to endure endless and costly litigation.” 14 136
Cong. Rec. 22,289 (1990) (remarks of Rep. Stangeland). Similarly, in urging adop­
tion of the Conference Report on the House floor, the House sponsor of the bill,
Representative Jones, explained as follows:
Finally, we make it easier for victims of oilspills to recover for
economic damages, natural resource damages, subsistence loss,
and others. They can seek reimbursement from the spiller or
directly from the $1 billion Federal trust fund.

136 Cong. Rec. at 22,285 (emphasis added) (remarks of Rep. Jones). Likewise,
in further House debate on the Conference Report, Representative Fields observed:
[T]his landmark legislation provides that those injured by an oilspill
will be fully and swiftly compensated for their losses — such as
property damage, lost income, damage to natural resources, and
lost business opportunities. Once this legislation is signed into law,
those adversely affected will not have to wait years in order to
recover their losses. In fact, if an agreement with a spiller cannot
be reached within 90 days, injured parties will be compensated from
the $1 billion oil industry-financed fund and the fund will seek
reimbursement from the spiller later.
136 Cong. Rec. at 22,291 (emphasis added) (remarks of Rep. Fields). A similar
understanding of the Conference Substitute was expressed in debate in the Senate.
See id. at 21,718 (“ we include [a] $1 billion industry-financed cleanup fund, and
full compensation for natural resource damage” ) (remarks of Sen. Kerry); id. at
14 Legislative history preceding the Conference Report also stresses this purpose. As stated in the Senate Committee
Report on OPA.
One of the purposes o f the Fund is to provide a source o f money for immediate cleanup activities or
damage compensation in the event a spiller does not act promptly. In such a case, the Fund w ould be
used for removal costs and would be available fo r prompt damage compensation
S. Rep. No 101-94, at 5, reprinted in 1990 U .S C C .A .N . at 727 (emphasis added) The Senate Report further
stated that the Fund’s availability for such prompt damage compensation extended to natural resource dam ages claims.
Id at 10, reprinted in 1990 U.S.C C.A.N. at 731

199

Opinions o f the Office o f Legal Counsel in Volume 21

21,716 (to compensate Federal agencies, States and citizens for damages from
oil spills, “ the legislation makes available $1 billion — from a fee on the oil
industry — to pay for spills where the polluter cannot be found, cannot pay, or
where liability limits have been reached” ) (remarks of Sen. Baucus).
These statements demonstrate that providing compensation for damages to nat­
ural resources was a central purpose of OPA and that Congress envisioned that
payment of such claims would occur within the comprehensive framework estab­
lished in the Act. Against this backdrop, it seems unlikely that Congress would
have precluded Trustees from pursuing these claims under section 1013 without
any reference in the text or legislative history to such an important limitation.
We recognize that portions of O PA ’s legislative history demonstrate that Con­
gress sought to limit expenditures under OPA by imposing substantial limits on
payments from the Fund through the appropriation restrictions of section 6002.
See CG Op. at 3. For example, during debate on the Jones Amendment to the
House bill, which first subjected most payments from the Fund to the appropria­
tions process, Representatives Jones and Panetta both expressed concern regarding
the bill’s direct spending implications as scored by the Congressional Budget
Office. 135 Cong. Rec. 28,258-59 (1989). As Representative Panetta explained,
the Jones Amendment was intended to address such concerns:
The effect of this amendment would be, then, to reduce the direct
spending authorized in the bill to $1 million per year, instead of
the $114 million in the bill as reported. This is critical, in terms
of controlling Federal spending.
Id. at 28,259 (remarks of Rep. Panetta). Had such comments reflected congres­

sional understanding of the intended effect of the appropriations restrictions ulti­
mately enacted under section 6002, they would arguably provide some support
for DO T’s contentions that permitting Trustee claims to be paid from the Fund
without further appropriation conflicts with fiscal restraint objectives underlying
the measure.
The remarks of Representatives Jones and Panetta, however, were made before
the Conference Committee modified the Jones Amendment to provide explicitly
that the payment of claims from the Fund pursuant to section 1012(a)(4) of the
Act would not require a further appropriation. Rather, the remarks in question
were aimed at a fundamentally different provision and could not reflect congres­
sional understanding or intent with respect to the substantially different (and less
restrictive) appropriations provisions ultimately enacted in section 6002.

4.
Finally, it has been argued that congressional inaction with respect to a subse­
quently proposed amendment intended to overturn the Comptroller General’s
200

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

interpretation of OPA’s Fund access provisions should be regarded as a form of
legislative ratification of that interpretation. We do not find this line of reasoning
persuasive here for a number of reasons.
This argument invokes the Supreme Court’s approach in cases such as United
States v. Riverside Bayview Homes, Inc., 474 U.S. 121 (1985), where the Court
explained:
Although we are chary of attributing significance to Congress’
failure to act, a refusal by Congress to overrule an agency’s
construction of legislation is at least some evidence of the reason­
ableness of that construction, particularly where the administrative
construction has been brought to Congress’ attention through legis­
lation specifically designed to supplant it.
Id. at 137; Bob Jones University v. United States, 461 U.S. 574, 599-600 (1983)

(although “ [n]onaction by Congress is not often a useful guide,” inaction fol­
lowing prolonged and extensive congressional consideration of legislative pro­
posals to overturn an administrative interpretation may produce “ unusually
strong” evidence of legislative acquiescence).
The cases ascribing significance to legislative inaction are generally premised
upon informed congressional acquiescence in a longstanding interpretation by the
executive branch agency charged with administering the statute in question. In
Bob Jones University, for example, the Court invoked the principle only after
stressing that “ for a dozen years Congress has been made aware — acutely
aware — o f the IRS rulings o f 1970 and 1971.” 461 U.S. at 599. Here, the ruling
in which Congress allegedly acquiesced was considered only by a committee of
Congress in early 1996, only a few months after it had been issued in October,
1995, by the Comptroller General. Thus, the circumstances posed here simply
do not fit the pattern of the leading cases finding persuasive evidence of acquies­
cence by inaction.15
Moreover, congressional attention to the proposal that would have effectively
nullified the Comptroller General’s ruling was not only very brief in duration but
limited in nature. The amendment in question, originally proposed as section 204
of S. 1730 during the 104th Congress, would have added section 1012(a)(2) to
the existing Fund payment provisions exempted from section 6002’s subsequent
l5The limited congressional attention to the Comptroller General opinion at issue here presents the same consider­
ations addressed by the court in Lanehart v Horner, 818 F 2 d 1574 (Fed. C ir 1987), where the court rejected
a similar legislative ratification argument concerning an administrative interpretation of federal firefighters’ overtime
pay under the Fair Labor Standards Act As the court stated:
We find this argument singularly unpcrsuasive in the context of this case. In the cited cases, the issue
involved “ considerable public controversy,” or Congress had a “ prolonged and acute awareness” o f the
importance of the issue. Bob Jones, 461 U.S. at 601, 103 S. Ct at 2033. The overtime pay of firefighters
did not rise to these levels in Congress.
Id. at 1579 (citation omitted)

201

Opinions o f the Office o f Legal Counsel in Volume 21

appropriations requirement. It would thus have removed the crucial premise to
the Comptroller General’s decision and would have eliminated any doubt that
Trustees could recover natural resource damages from the Fund without further
appropriation. However, that amendment was modified by the Senate Committee
on Environment and Public Works, which approved and reported S. 1730 with
an amendment to section 6002 that did not include the appropriations exemption
for section 1012(a)(2) and thus did not nullify the Comptroller General’s opinion.
See S. Rep. No. 104-292, at 31-32 (1996). In any event, however, S. 1730 was
never taken up by the full Senate or the House. Consequently, congressional
consideration of the proposal to override the Comptroller General’s interpretation
was apparently limited to action on a single amendment by a single committee
of the Senate.16
In Bob Jones University, the Court departed from the general ru le 17 that
congressional inaction “ is not often a useful guide” only after stressing that “ few
issues have been the subject of more vigorous and widespread debate and discus­
sion in and out of Congress” than the educational segregation issue implicated
by the IRS ruling under consideration there. 461 U.S. at 599. In light of the
lengthy and widespread congressional exposure to legislation concerning that
ruling, the Court observed:
It is hardly conceivable that Congress — and in this setting, any
Member of Congress — was not abundantly aware of what was
going on. In view of its prolonged and acute awareness of so impor­
tant an issue, Congress’ failure to act on the bill proposed on this
subject provides added support for concluding that Congress
acquiesced in the IRS rulings in 1970 and 1971.
Id. at 600-01.

Here, the record does not demonstrate anything like the prolonged, acute, and
widespread congressional consideration of the Comptroller General’s 1995 opinion
that provides the necessary justification for ascribing significance to congressional
action under the holding of Bob Jones University. See also Missouri v. Andrews,
787 F.2d 270, 287 (8th Cir. 1986) (rejecting argument that failure to amend statute
ratified agency’s interpretation of statute where the “ record fails to show the
degree of congressional approval necessary to override the intent of the . . . Con­
gress” ), a ff’d sub nom. ETSI Pipeline Project v. Missouri, 484 U.S. 495 (1988).
Moreover, the interpretation at issue here was not longstanding and, indeed, was
never incorporated in the governing agency regulations. Finally, the interpretation
16 The 104th Congress did enact some unrelated amendments to OPA as part of the Coast Guard Authorization
Act of 1996, Pub L No 104-324, 110 Stat 3901, but the amendment originally intended to overturn the Comptroller
G eneral’s ruling on Trustee access to the Fund was not included in that legislation See S. Rep. No. 104-160 (1995),
reprinted in 1996 U S C C A N. 4239
17See Brecht v Abraham son, 507 U S 619, 632 (1993)

202

Funds Available fo r Payment o f Natural Resource Damages Under the Oil Pollution Act o f 1990

is at odds with the language of the statute and is not supported by the legislative
history. Under such circumstances, the fact that Congress did not enact legislation
overturning the Comptroller General’s interpretation does not provide persuasive
evidence of congressional ratification.
Considering the legislative record as a whole, therefore, we are unable to con­
clude that Congress’s response to proposed amendments to section 6002 of OPA
offered in the 104th Congress provides significant legislative evidence supporting
the Comptroller General’s opinion concerning Trustee access to the Fund.

Conclusion
In light of all the foregoing considerations, we conclude that section 1012(a)(4)
of OPA authorizes payments from the Fund to natural resource trustees on claims
for uncompensated natural resource damages pursued in accordance with section
1013. Under section 6002(b) of OPA, such payments may be made from the Fund
without the need for further enactment of appropriations.
RANDOLPH D. MOSS
Deputy Assistant Attorney General
Office o f Legal Counsel

203